DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  
Envelope flap from claim 14
Largely circumferential fold from claim 20
A seat or grill grate from claim 25
Adjustable seat and/or grill gate from claim 26
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10, 28 and 29 recite “the fire basket is formed in the shape of a stackable crate of sheet metal” and “the fire basket is in the form of a beverage crate”, this is unclear. Does this mean that if the fire basket is a stackable crate that it is also a beverage crate? What makes a form a beverage crate? Is it just required to be the shape/form that is typical for beverages crates or is it an actual beverage crate? What is a typical form for a beverage crate? What type of beverage does it have to hold? Bottles? Cans? Just being capable of holding liquid? Is any box the form of a beverage crate? Also, are there additional requirements to make the crate stackable as any box can be placed on top of another. Additionally, the definition of crate is a slatted wooden case used for transporting and storing goods. For the purposes of examination, the shape of a stackable crate is a box, and a box with a closed bottom is a beverage crate as it is capable of holding beverages.
Claim 11 recites “two opposing long sides and in comparison thereto two opposing narrow sides”, this is unclear. Does the applicant mean two opposing sides that are longer than two opposing shorter sides? Thus, the shape of the fire box is rectangular? The use of narrow suggests that the sheathing is thinner. For the purposes of examination, the examiner will treat this claim as meaning that the fire box is rectangular in shape.
Claim 14 recites “ the carrying handles are each provided with an envelope flap”, this is unclear. Does an envelope flap close the openings of the handles? Does this mean the handles are partially blocked? Is an envelope flap a particular shape? The specification and drawings do not mention envelope flaps so there is no further guidance to clarify what structure is required, as such the examiner is unable to make a determination.
Claim 20 recites “wherein the bottom of the fire basket is spot-welded at a largely circumferential fold to the sheathing”, this is unclear. What is folded? The bottom of the fire basket? Does the heat resistant bottom have a fold around its perimeter? Is the bottom folded over the sheathing and then spot welded? Also, what extend qualified as largely circumferential? Claim 11 recites that the shape should be rectangular, so does the shape of the bottom not match the sheathing? Is this a different species that isn’t shown in the drawings? Generally, it is unclear to the examiner what is required to meet this limitation.
Claim 26 recites the limitation "the seat and/or the grill grate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “wherein interlocking of the support feet in the sheathing is possible”, this is unclear. It is possible or it is required? Do the support feet interlock in to the sheathing or are the feet spaced inwardly so they overlap on the inside of the sheathing? If the support feet are going into the sheathing that is not shown in the figures. For the purposes of examination fire baskets with support feet that can be stacked in a column will meet this limitation.
Claims not mentioned specifically are included in this rejection due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 18, 25-27 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser DE 202015005487 U1 (paragraph and line citations from US 2018/0279828 A1), herein after referred to as Kaiser.
Regarding claim 10 Kaiser discloses a fire basket for wood and similar fuels (1 brazier, Figs. 1-6, paragraph [0019] lines 1-2) with a heat-resistant bottom (2b bottom made from a steel sheet) forming a fire bowl (the bottom and sides form a bowl where the first is located within) and a sheathing (2 parallelepiped basket/sidewalls) adjoining it towards the top, the fire basket (1) is formed in the shape of a stackable crate of sheet metal (Fig. 5), wherein the fire basket is in the form of a beverage crate (it is a box with a closed bottom and is capable of carrying beverages) with an at least largely closed bottom (Figs.1-6) and the sheathing (2) has openings (3 openings, Figs. 1-5) provided in its upper region as carrying handles.
Regarding claim 18 Kaiser discloses the fire basket of claim 10 and further discloses wherein the sheathing or the bottom comprises support feet (2a support strips, Figs. 1-2 and 4-5) which are integrally formed or attached thereto.
Regarding claim 25 Kaiser discloses the fire basket of claim 10 and further discloses 
wherein a seat or grill grate (6 grill pad) is placed on the stackable crate (Fig.4).
Regarding claim 26 Kaiser discloses the fire basket of claim 10 and further discloses wherein the seat and/or the grill grate (6) are adjustable in height (paragraph [0023] lines 5-7).
Regarding claim 27 Kaiser discloses the fire basket of claim 18 and further discloses that several fire baskets can be stacked on top of each other in a columnar manner (Fig. 5).
Regarding claim 29 Kaiser discloses a method of use of a fire basket (1 brazier, Figs. 1-6, paragraph [0019] lines 1-2) wherein the first basket (1) has a heat-resistant bottom (2b bottom made from a steel sheet) for forming a fire bowl (the bottom and sides form a bowl where the first is located within) and a sheathing (2 parallelepiped basket/sidewalls) adjoining it towards the top, the fire basket (1) is formed in the shape of a stackable crate of sheet metal (Fig. 5), wherein the fire basket is in the form of a beverage crate (it is a box with a closed bottom and is capable of carrying beverages) with an at least largely closed bottom (Figs.1-6) and the sheathing (2) has openings (3 openings, Figs. 1-5) provided in its upper region as carrying handles, wherein several fire baskets (1) are stacked on top of each other in a columnar manner (Fig. 5) in order to increase an illumination by fires then burning on several levels (paragraph [0024] lines 11-14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser as 
Regarding claim 11 Kaiser discloses the fire basket of claim 10 and further discloses openings (3) provides on all sides as carrying handles. Kaiser discloses substantially all the limitations of the claim(s) except for the fire basket being rectangular in shape.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to make the different portions of the sheathing/sidewalls  of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  MPEP 2144.04 IV . 
Regarding claim 12 Kaiser as modified discloses the fire basket of claim 11 and further discloses wherein openings (3) provided as carrying handles are present at the long sides (openings on all sides).
Regarding claim 13 Kaiser as modified discloses the fire basket of claim 11, wherein the sheathing (2) has several openings (3) in addition to the carrying handles (Figs. 1-5 a plurality of openings).

Claim(s) 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Harms DE 202016004138 U1, herein after referred to as Harms.
Regarding claim 15 Kaiser discloses the fire basket of claim 10. Kaiser is silent to wherein at least one bottle opener is provided in the sheathing.
Harms teaches a crate (Figs. 1-6) with at least one bottle opener (B one hole, Figs. 1-6) cut out of a corner region (Fig. 2) of the sheathing/sidewalls (A beverage crate, Figs. 1-6) and close to a handle (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheathing of Kaiser to include the bottle opener cut through the sheathing in a corner region as doing so is well known in the art and would yield predictable results. Additionally, a built in bottle opener provides convenience for the user and the user is not required to bring additional tools as it is all included in one apparatus.
Regarding claim 16 Kaiser as modified discloses the fire basket of claim 15 and further discloses wherein adjacent to a corner region of the beverage crate the bottle opener (B) is punched or cut out (Figs. 3-6).
Regarding claim 17 Kaiser as modified discloses the fire basket of claim 16 and further discloses wherein the bottle opener (3) is formed into the sheathing (2) close to a handle (Fig. 1).

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Willeke DE 202011102427 U1, herein after referred to as Willeke.
Regarding claim 19 Kaiser discloses the fire basket of claim 10. Kaiser is silent to how the bottom is fastened to the sheathing.
 Willeke teaches a fire basket (1, Figs. 1-7) wherein the bottom (3 bottom) of the fire basket (1) is welded to the sheathing (4 wall, paragraph [0023]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to weld the bottom of the fire basket to the sheathing as taught by Willeke as it is well know in the art and would yield predictable results. Additionally, welded connections are very strong and will provide the fire basket with longevity and reduce waste created by faulty products that have a short life span.

Claim(s) 21-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser in view of Van Cleaf US 1,826,104, herein after referred to as Van Cleaf.
Regarding claim 21 Kaiser discloses the fire basket of claim 10. Kaiser is silent to spacers.
Van Cleaf teaches a crate (Figs. 1-5) that includes an inserted spacer (20 body, Figs. 1-9) made from cardboard that spaces apart and protects beverage containers (20 bottles, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the cardboard spacer that has been inserted into the crate to protect beverage containers from damage while in transit as doing so is well known in the art and would yield predicable results. Additionally, the spacers will keep the beverage containers from knocking into each other when the crate is being moved.
Regarding claim 22 Kaiser as modified discloses the fire basket of claim 21 and further discloses wherein the spacers (20) are made from combustible material (Col. 2 lines 63-64).
Regarding claim 23 Kaiser as modified discloses the fire basket of claim 21 and further discloses wherein the spacers (20) are made of cardboard (Col. 2 lines 63-64).
Regarding claim 24 Kaiser as modified discloses the fire basket of claim 21 and further discloses wherein the stackable crate (Figs. 1-9) is at least partially filled with beverage containers (14, Fig. 4).
Regarding claim 28 Kaiser discloses a method of use of a fire basket (1 brazier, Figs. 1-6, paragraph [0019] lines 1-2) wherein the first basket (1) has a heat-resistant bottom (2b bottom made from a steel sheet) for forming a fire bowl (the bottom and sides form a bowl where the first is located within) and a sheathing (2 parallelepiped basket/sidewalls) adjoining it towards the top, the fire basket (1) is formed in the shape of a stackable crate of sheet metal (Fig. 5), wherein the fire basket is in the form of a beverage crate (it is a box with a closed bottom and is capable of carrying beverages) with an at least largely closed bottom (Figs.1-6) and the sheathing (2) has openings (3 openings, Figs. 1-5) provided in its upper region as carrying handles, and lighting a fire in the fire basket (paragraph [0001], lighting combustible materials). Kaiser is silent to beverage containers. Van Cleaf teaches a crate (Figs. 1-9) with beverage containers (14, Fig. 4) that are placed into the crate for transit/shipping (Col. 1, lines 1-5), and the beverage containers are removed from the crate when they reach their destination and thusly leaving only combustible material in the crate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of beverage containers being placed in the crate to be transported and removed when moving is finished as taught by Van Cleaf as doing so is well known in the art and would yield predicable results. Additionally, crates/boxes are commonly used for transporting goods. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735